Case 3:19-mj-00099-RWT Document 1-1 Filed 08/29/19 Page 1 of 4 PageID #: 2



                                                                                               FILED
                           iN THE UNITED STATES DISTRICT COURT                               AUG 29 2019
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                      ,
                                                                                       .S. DISTRICT COURT
                                                                                        MARTINSBURG wv    ND

 UNITED STATES OF AMERICA

 v.                                                   CaseNo.___________

 ELIZABETH JO SHIRLEY,

                        Defendant.

                                     AFFIDAVIT IN SUPPORT OF
                                      CRIMINAL COMPLAINT

        I, David Rauser, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

        1.         I make this affidavit in support of a Criminal Complaint alleging that the defendant,

Elizabeth Jo Shirley, violated Title 18, United States Code, Section 1204, which prohibits

removing a child from the United States, or attempting to do so, or retaining a child (who has been

in the United States) outside the United States with the intent to obstruct the lawful exercise of

parental rights.

        2.         I am a Special Agent with the Federal Bureau of Investigation (“FBI”), Pittsburgh

Division, Martinsburg, West Virginia Resident Agency, and have been for approximately fifteen

years. I am assigned to investigate a wide variety of violations of federal criminal laws, to include,

but not limited to, terrorism, white collar, civil rights, public corruption, violent crime, and child

exploitation matters. I have executed or assisted with the execution of numerous search warrants

on a variety of criminal matters.

        3.         The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show simply that there is sufficient probable cause for this Criminal Complaint and the requested
Case 3:19-mj-00099-RWT Document 1-1 Filed 08/29/19 Page 2 of 4 PageID #: 3




arrest warrant and does not set forth all of my knowledge about this matter. I have set forth only

the facts I believe are necessary to establish probable cause that Elizabeth Jo Shirley has violated

Title 18, United States Code, Section 1204.

                                               VENUE

        4.        This Court has venue to issue an arrest on this Criminal Complaint because venue

for a violation of Title 18, United States Code, Section 1204 lies in the District in which the offense

was begun. 18 U.S.C.      § 3237. As established below, the defendant removed the child from the
Northern District of West Virginia to begin her journey with the child to Mexico.

                                        PROBABLE CAUSE

        5.        On July 19, 2019, Elizabeth J
                                              0 Shirley, a resident of Hedgesville, Berkeley County,

West Virginia was scheduled to return her six-year-old daughter, J.O.S., to James Fletcher Craft,

the father of J.O.S. Craft, a resident of Cowen, Webster County, West Virginia, had parental rights

to J.O.S. as the primary residential parent, pursuant to an Order entered by the Family Court of

Webster County in September 2018. On July 19, Shirley was scheduled to meet with Craft’s wife

in Monongalia County, West Virginia to return J.O.S. to her father. Shirley did not appear for the

scheduled return. Shirley communicated with Craft’s wife via telephone, claiming that she was

experiencing car trouble and promising to bring J.O.S. to Webster County on July 20, 2019.

        6.        On July 19, 2019, according to Shirley’s mother, Shirley left her Hedgesville

residence with J.O.S.

        7.        On July 19, 2019, at approximately 2:33 p.m., a license plate reader on Interstate

195 Eastbound within approximately two miles of the Baltimore-Washington International

(“BWI”) Airport captured a Toyota 4-Runner vehicle registered to Shirley traveling in the direction

of the airport.

                                                  2
Case 3:19-mj-00099-RWT Document 1-1 Filed 08/29/19 Page 3 of 4 PageID #: 4




       8.      On the evening of July 19, 2019, Shirley lodged at the Days Inn hotel located within

approximately five miles of the BWI Airport. An employee of this Days Inn hotel has advised the

FBI that American Airlines paid for this lodging after Shirley’s flight from the BWI Airport on

July 19, 2019 was delayed or canceled.

       9.      On July 20, 2019, Shirley did not appear in Webster County with J.O.S.

        10.    On July 22, 2019, Craft filed a motion in the Family Court of Webster County,

requesting immediate, temporary and exclusive custody of J.O.S. pending a hearing, based upon

Shirley’s failure to return J.O.S. On the same date, the Family Court granted Craft’s motion.

        11.    On July 24, 2019, Craft reported J.O.S. missing to the West Virginia State Police

(“WVSP”).

        12.    On July 25, 2019, WVSP Trooper Eric Bostic filed a Criminal Complaint in the

Magistrate Court of Webster County, charging Shirley with the State offense of concealment of a

minor child from a custodian.

        13.    On August 13, 2019, the United States Marshals Service and Mexican law

enforcement authorities located Shirley and J.O.S. at a hotel in Mexico City, Mexico. Mexican

authorities arrested Shirley.

        14.     On August 14, 2019, Mexican law enforcement officials and the United States

Marshals Service delivered Shirley via airplane to the custody of law enforcement in New York,

New York. Shirley was booked at the Rose M. Singer Center on Rikers Island in East Elmhurst,

New York. The same officials returned J.O.S. to Craft, who was waiting at the New York airport.

        15.     Shirley is expected to be extradited from New York to West Virginia on or about

September 4, 2019 and lodged at the Central Regional Jail in Sutton, Braxton County, West

Virginia.

                                                3
Case 3:19-mj-00099-RWT Document 1-1 Filed 08/29/19 Page 4 of 4 PageID #: 5




                                           CONCLUSION

        16.    Based on the forgoing, there is probable cause that, on or about July 19, 2019, and

continuing to on or about August 13, 2019, in the Northern District of West Virginia and elsewhere

in and outside the Northern District of West Virginia, the defendant, ELIZABETH JO

SHIRLEY, did remove a child from the United States and retain a child outside of the United

States with the intent to obstruct the lawful exercise of another person’s parental rights, in violation

of Title 18, United States Code, Section 1204. Accordingly, I request that the Court issue the

proposed arrest warrant.

                                                       Res ectfiuly submitted,


                                                       DavidLRtser
                                                       Special Agent
                                                       Federal Bureau of Investigation


        Subscribed and sworn to before me on                           2-                ,   2019
                                                    1

       i( BERT W.-TRUMBLE
       UNITED STATES MAGISTRATE JUDGE




                                                   4
